Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 1 of 6 PageID: 1908




                                      August 13, 2021
 VIA ECF

 The Honorable Tonianne J. Bongiovanni
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608

        Re:    UMG Records, Inc., et al. vs. RCN Telecom Services, LLC, et al.
               Civil Action No. 3:19-cv-17272-MAS-TJB

 Dear Judge Bongiovanni:

        This firm represents Defendants (collectively, “RCN”) in the above-referenced
 matter. We submit this letter pursuant to Local Rule 37.1(a)(1) to seek resolution of
 discovery disputes arising out of Counterclaim Defendant Rightscorp, Inc.’s refusals to
 provide information and documents in response to RCN’s Requests for Production.
 Rightscorp’s Amended Objections and Responses to RCN’s First Set of Requests for
 Production are attached hereto as Exhibit A.

         Rightscorp is a central figure in this secondary copyright infringement case. All of
 Plaintiffs’ alleged evidence of infringement comes from Rightscorp. Rightscorp claims to
 have detected the alleged acts of copyright infringement by users of RCN’s network, and
 it sent email notices to RCN that, according to Plaintiffs, show RCN’s knowledge of the
 infringement. See, e.g., Am. Compl. ¶¶ 68, 71 (ECF No. 9). As a result, whether Rightscorp
 is able to detect copyright infringement accurately and reliably will be one of the most
 important issues at trial.

        Nevertheless, Rightscorp refuses to provide essential information bearing on the
 legitimacy of its notices. Rightscorp refuses to produce communications in which accused
 infringers disputed the accuracy of Rightscorp’s notices, refuses to produce documents
 regarding its efforts to identify infringement of the specific works in suit, and refuses to
 produce documents concerning what information it chose to provide in—and withhold
 from—its copyright complaints.
Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 2 of 6 PageID: 1909
 Hon. Tonianne J. Bongiovanni
 Page 2


        The parties have met and conferred on these issues multiple times in writing and
 telephonically, but the parties were unable to reach a resolution.1

                                      Factual Background

        Plaintiffs, the three major U.S. record labels, seek to hold RCN, an internet service
 provider (“ISP”), secondarily liable for its subscribers’ alleged infringement of copyrighted
 music. Plaintiffs argue that RCN is secondarily liable because it did not terminate its
 subscribers’ internet access after receiving unsubstantiated accusations of copyright
 infringement from Rightscorp. See, e.g., Am. Compl. ¶¶ 8, 72 (ECF No. 9).

        Plaintiffs’ case is based on evidence Plaintiffs purchased from Rightscorp.
 Rightscorp operates a software system that allegedly detects when individuals are sharing
 copyrighted music files over peer-to-peer networks. For each alleged “detection,”
 Rightscorp sends an email notice (also known as a “notice” or a “complaint”) to the
 individual’s ISP, accompanied by a request that the ISP forward the email to the customer.
 Rightscorp’s emails include a link and contact information for Rightscorp, so that the
 accused infringer can respond and pay money to Rightscorp to settle the alleged
 infringement. Plaintiffs rely on Rightscorp’s complaints to prove both direct infringement
 (as evidence of infringement by users of RCN’s network) and secondary infringement (as
 evidence that RCN had knowledge of that infringement).2 See, e.g., id. ¶¶ 65–66.

        Rightscorp sends huge volumes of these emails to RCN and most other ISPs in the
 United States, some of whom forward Rightscorp’s emails to their customers. For example,
 Plaintiffs contend that Rightscorp has sent over five million email notices to RCN since
 2011. Id. Thus, by its very nature, Rightscorp’s business generates a significant volume of
 evidence of whether it can accurately and reliably detect copyright infringement—for
 example, communications with accused infringers who dispute Rightscorp’s allegations.

        Rightscorp’s business practices are also a central issue in RCN’s counterclaims for
 unlawful, unfair, and fraudulent business practices under Section 17200 of the California
 Business & Professions Code. See RCN’s 2nd Am. Answer & Counterclaims (ECF No.
 161). RCN alleges that Rightscorp knowingly made false infringement allegations and
 intentionally destroyed the evidence necessary to confirm or disprove its copyright
 complaints. See, e.g., id. ¶¶ 5–12. RCN also alleges that Rightscorp intentionally and
 without any legitimate justification refused to comply with RCN’s public Digital
 Millennium Copyright Act (“DMCA”) policy, which requires senders of copyright
 infringement notices to digitally sign their notices to verify the sender’s identity. Id. ¶¶
 101–106.


 1 RCN continues to attempt to meet and confer with Rightscorp regarding other aspects of
 Rightscorp’s response to RCN’s Requests for Production, including the sufficiency of
 Rightscorp’s email collection and resulting document production.
 2 Plaintiffs needed to purchase this evidence from Rightscorp because Rightscorp did not send any
 copyright complaints on Plaintiffs’ behalf. Rightscorp claims to have sent the complaints at issue
 on behalf of music publishers with related copyright interests.
Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 3 of 6 PageID: 1910
 Hon. Tonianne J. Bongiovanni
 Page 3


    1. The Court Should Compel Rightscorp to Produce Documents Regarding
       False and Disputed Copyright Infringement Claims

        The Court should compel Rightscorp to produce documents regarding actual or
 alleged errors, defects, inaccuracies, and misrepresentations in its email notices to other
 ISPs, in addition to RCN. These documents are responsive to RCN’s Requests for
 Production Nos. 11, 12, and 14. See Ex. A at 18, 20, 22. Requests 11 and 12 seek
 communications and other documents reflecting such errors, including communications
 with accused infringers, and Request 14 seeks documents sufficient to identify the
 individuals who have disputed Rightscorp’s infringement claims.

         These documents are plainly relevant to evaluating the accuracy and reliability of
 Rightscorp’s detection system. Obviously, if a meaningful portion of Rightscorp’s
 allegations are disputed, then that calls into question the legitimacy of its detection system
 and, therefore, Plaintiffs’ ability to prove copyright infringement. See, e.g., Am. Compl. ¶
 59 (alleging that “[t]he Rightscorp data is accurate and reliable”). These documents are
 also directly relevant to RCN’s counterclaims, as they bear on whether Rightscorp
 knowingly made false infringement allegations. See, e.g., 2nd Am. Answer &
 Counterclaims ¶¶ 116–117. Moreover, evidence that accused infringers disputed
 Rightscorp’s allegations is particularly significant because Rightscorp has deleted virtually
 all of the data allegedly collected by its detection system, making it impossible to verify
 the accuracy of any individual copyright complaint. See id. ¶¶ 77–99.

         Rightscorp is attempting to avoid producing any responsive documents by stating
 that it will only produce documents specifically related to accused infringers on RCN’s
 network. See Ex. A at 18–21, 22–23. As Rightscorp is well aware, Rightscorp refused to
 digitally sign its email notices as required by RCN’s DMCA policy, and so RCN did not
 pass along Rightscorp’s complaints to its customers. 2nd Am. Answer & Counterclaims ¶
 105. As a result, no RCN user would have had any reason or opportunity to dispute
 Rightscorp’s allegations. See id. Thus, by applying this improper narrowing, Rightscorp is
 refusing to produce any documents whatsoever.

         Documents regarding errors and inaccuracies in Rightscorp’s copyright complaints
 are no less relevant because they relate to accused infringers using the networks of other
 ISPs. The Rightscorp system operates the same irrespective of which ISP’s network an
 accused infringer is using. Thus, all information concerning the accuracy of Rightscorp’s
 “infringement” detections is relevant, regardless of whether RCN was involved. Plaintiffs
 intend to rely on Rightscorp’s detections to prove direct and secondary infringement at
 trial, and RCN should be permitted to respond with evidence of how frequently, and in
 what circumstances, accused infringers have contended that Rightscorp’s claims were
 erroneous.

       Finally, producing these documents would not be unduly burdensome. Plaintiffs are
 seeking hundreds of millions of dollars in damages in this case, and they have hired
 Rightscorp to act as their “litigation consultant” in support of those claims. Plaintiffs are
 paying Rightscorp to present what Plaintiffs will characterize as forensically sound
Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 4 of 6 PageID: 1911
 Hon. Tonianne J. Bongiovanni
 Page 4


 evidence of copyright infringement. This includes payment for Rightscorp to provide
 documentary evidence as well as payment for Rightscorp’s employees and representatives
 to testify in depositions and at trial in support of Plaintiffs’ claims. Under the
 circumstances, it is entirely reasonable and fair for Rightscorp to produce evidence of those
 circumstances in which its allegations were questioned, disputed, or found to be inaccurate.

      The Court should therefore order Rightscorp to produce documents responsive to
 RCN’s Requests for Production Nos. 11, 12, and 14.

     2. The Court Should Compel Rightscorp to Produce Documents Regarding the
        Works in Suit

         RCN’s Request for Production No. 22 seeks Rightscorp’s internal documents and
 communications with clients or potential clients about the works in suit—i.e., the songs
 listed in Exhibit A to Plaintiffs’ First Amended Complaint (ECF No. 9-1). Rightscorp
 refuses to produce anything in response to this request.3 See Ex. A at 30–32.

        Rightscorp’s principal objection to producing these documents is that they “will
 overwhelmingly, and possibly entirely, be protected from disclosure on privilege and work
 product grounds.” See id. There is no reason to believe that Rightscorp’s communications
 with clients and potential clients are privileged. Certainly, Rightscorp must do more to
 support such broad claims of privilege than baldly claim that everything responsive is
 privileged. Louisiana Mun. Police Emps. Ret. Sys. v. Sealed Air Corp., 253 F.R.D. 300,
 305–06 (D.N.J. 2008) (the party asserting attorney-client privilege or work product
 protection “bears the burden” to show that it applies”).

         Furthermore, documents and communications regarding the works in suit are highly
 relevant for several reasons. For one, Rightscorp has not produced a shred of evidence that
 it had authority from any relevant rightsholder to send the copyright infringement notices
 at issue in this case. See supra n.2. In other words, although every Rightscorp complaint
 offered to settle the copyright infringement claim on behalf of a rightsholder, there is no
 evidence that Rightscorp had any such authority. Communications with actual and
 potential clients about the works in suit are directly relevant to that issue.

        Additionally, Plaintiffs place great emphasis on the volume of copyright complaints
 Rightscorp sent to RCN—allegedly over five million. See, e.g., Am. Compl. ¶¶ 5, 65, 66,
 77. RCN is therefore entitled to understand whether Rightscorp made promises, or received
 instructions, about the number of complaints it would send about a given work or over a
 given time period. RCN will show that the number of complaints sent by Rightscorp has




 3 The only documents Rightscorp agreed to produce were previously produced by
 Plaintiffs—the email notices sent to RCN, audio files allegedly downloaded from users of
 RCN’s network, and spreadsheets purporting to summarize those materials—but those
 materials are not responsive in any event. See Ex. A at 31–32.
Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 5 of 6 PageID: 1912
 Hon. Tonianne J. Bongiovanni
 Page 5


 no relationship to the volume or frequency of any actual instances of copyright
 infringement, and this evidence is highly relevant to that subject.

        Finally, one factor in evaluating statutory damages—one form of damages Plaintiffs
 are seeking—is “the value of the copyright.” See Platypus Wear, Inc. v. Bad Boy Club,
 Inc., No. 1:08-cv-02662, 2009 WL 2147843, at *6–*7 (D.N.J. July 15, 2009).
 Communications with clients about the importance of monitoring the internet for
 infringement of certain songs over others is relevant to this issue. Likewise, if a client
 thought it was only important to monitor a certain song for a short period of time—e.g.,
 directly following an album release that occurred years ago—that is relevant to assessing
 the value of the copyright today.

      Thus, the Court should order Rightscorp to produce documents and/or
 communications responsive to RCN’s Request for Production No. 22.

    3. The Court Should Compel Rightscorp to Produce Documents Regarding the
       Form and Content of Its Copyright Infringement Complaints

         RCN’s Request for Production No. 42 seeks documents that refer to or reflect any
 discussion of the proper form or content of Rightscorp’s copyright complaints. Rightscorp
 has stated that it will only produce such documents that “are specifically related to the
 alleged infringements over the RCN network and plaintiffs in this case,” and based on that
 limitation, Rightscorp has produced nothing. See Ex. A at 51–52.

        Evidence regarding the sufficiency of Rightscorp’s copyright complaints—
 including what information Rightscorp chose to provide, decided to withhold, or
 determined it could not provide—is directly relevant to Plaintiffs’ claims. This is because
 to prove their Count One for contributory copyright infringement, Plaintiffs must prove
 that RCN had knowledge of the specific instances of direct copyright infringement at issue
 in this case. See, e.g., Parker v. Google, Inc., 242 F. App’x 833, 837 (3d Cir. 2007).
 Plaintiffs are relying solely on Rightscorp’s copyright complaints to prove such
 knowledge.

         Documents about the content of Rightscorp’s email notices are also relevant to
 RCN’s counterclaims. RCN contends that Rightscorp engaged in unfair business practices
 by failing to provide basic supporting information in its copyright complaints, such as the
 relevant copyright registration number (a prerequisite to any lawsuit for damages), the
 identity of the copyright owner, or any actual evidence that infringement had occurred. See
 2nd Am. Answer & Counterclaims ¶¶ 108–111. Thus, documents bearing on the form and
 content of Rightscorp’s email notices are relevant to the alleged unfairness of Rightscorp’s
 business practices as well as to RCN’s alleged knowledge of infringement.

        Additionally, as noted above, RCN contends that Rightscorp’s practice of flooding
 RCN with copyright complaints was an unfair business practice because Rightscorp
 refused to digitally sign its complaints to verify its identity. Id. ¶¶ 101–106. Industry
 standards promulgated by Plaintiffs (and others) require copyright complaints to be
Case 3:19-cv-17272-MAS-TJB Document 168 Filed 08/13/21 Page 6 of 6 PageID: 1913
 Hon. Tonianne J. Bongiovanni
 Page 6


 digitally signed, and therefore virtually every sender of such notices—other than
 Rightscorp—does so, typically by using the widely accepted PGP format. Id. ¶¶ 102, 104.
 Thus, any internal discussion or consideration by Rightscorp of whether, when, or how to
 employ digital signatures is highly relevant both to Plaintiffs’ claims and RCN’s
 counterclaims. See id. at 101–106.

       The Court should therefore order Rightscorp to produce documents responsive to
 Request for Production No. 42.

                                          Conclusion

       RCN respectfully requests that the Court grant the relief requested in this letter.
 Counsel for RCN is available for a teleconference or videoconference on these matters at
 the Court’s convenience.


                                            Respectfully Submitted,

                                            /s/ Edward F. Behm, Jr.
                                            Edward F. Behm, Jr.
 CC:      All counsel of record via ECF
